DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
3.	Claims 1, 6-7 have been amended.   Claims 1-7 are still pending in this application.

35 USC § 103-Claim Rejections
4.	Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the Examiner finds the news references of Barnes, Ye that discloses the amended claim limitations.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-3, 5 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (US 20180075523 A1, hereinafter “Sartori Odizzio”) in view of GOUDA et al. (US 20150248581 A1, hereinafter “GOUDA”), in view of FU et al. (US 2017/0076474 A1, hereinafter “FU”), further in view of Barnes et al. (US 20090231356 A1, hereinafter “Barnes”) and further in view of Ye et al. (US 20140016823 A1, hereinafter “Ye”).
As to claim 1.  Sartori Odizzio teaches a virtual make-up apparatus comprising: 
a processor that performs a process (Sartori Odizzio, see at least par. [0041], “some of the components of virtual makeup platform 120 may be described as "modules" or "engines" and may include a general purpose general or special purpose hardware (e.g., general or special purpose processors), firmware, an/or software embodied in a non-transitory computer-readable (storage) medium for execution by one or more processor”) comprising: 
extracting an object portion image of a virtual make-up from a facial image captured by a camera (Sartori Odizzio, see at least par. [0045], “image generation module 224 (including the various subcomponents) receives a user input selecting a virtual makeup product included in the product stack 242 to apply to a base image (either captured via image capture module 234 or acquired from image database 240). A mask is drawn is drawn over the base image by mask generator 226 bounding a region of interest”); 
in accordance with designation of an item of the virtual make-up corresponding to a stored cosmetic item, outputting a color image by applying a color corresponding to the designated item on the object portion image (Sartori Odizzio, see FIGs. 4 and 16 and at least pars. [0067], “FIG. 8A shows composite images of a virtual lipstick product with a matte finish applied using three different coverage variations. FIG. 8B shows composite images of a virtual lipstick product with a satin finish applied using three different coverage variations. FIG. 8C shows composite images of a virtual lipstick product with a matte finish and sheer coverage applied using three different color variations. FIG. 8D shows composite images of a virtual lipstick product with a matte finish and full coverage applied using three different color variations. FIG. 8E shows composite images of a virtual lipstick product with a gloss finish and sheer coverage applied using three different color variations. FIG. 8F shows composite images of a virtual lipstick product with a glitter finish and medium coverage applied using three different color variations. FIG. 8G shows composite images of a virtual lipstick product with a satin finish and medium coverage applied using three different color variations. FIG. 8G shows composite images of a virtual eyeshadow product with a shimmer finish and medium coverage applied using three different color variations. FIG. 81 shows composite images of a virtual eyeshadow product with a glitter finish and hi coverage applied using three different color variations”); 
displaying on a display, a virtual make-up image in which the virtual make-up using the designated item is applied on the facial image, by using the color image, the texture image, and the object portion image of the virtual make-up of the facial image (Sartori Odizzio, see at least par. [0077], “The aforementioned process of applying a virtual makeup product has been described in the context of application over a single two dimensional (2D) digital image, however this description is for illustrative purposes and should not be construed as limiting. For example, given sufficient processing capabilities, the described techniques may also be applied to a series of image frames that form a video. For example, an embodiment is contemplated in which transparent layers are composed over a displayed base video wherein generated makeup images rendered in the transparent layer(s) over the base video are continually updated to track the motion (i.e., orientation and/or position) of a subject captured in the video. In an augmented reality (AR) context, makeup images may be generated and displayed (with or without displaying base image(s)) via an AR display to track a subject in a field of view of the AR display.”).
outputting a texture image by adding a texture component to a part of the object portion image (Sartori Odizzio, see at least pars. [0053], [0064], “The process of applying such a textured filter can include accessing a stored texture and performing and mage operation to apply the selected texture in an overlay within a defined mask boundary…  Finish can define the texture and/or level of reflectivity of an applied effect. For example a virtual lip gloss product may include an effect with a glossy finish while a virtual powder product may include an effect with a matte finish”),
Sartori Odizzio does not disclose “extracting color information with regard to the object portion image”.  However, GOUDA discloses:
extracting color information with regard to the object portion image (GOUDA, see at least par. [0113], “Makeup presentation unit 270 extracts a color in a portion between the eyebrows as the skin color based on the position of the facial feature points in the facial image”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio, a virtual make-up apparatus comprising: “extracting color information with regard to the object portion image”, as suggested by GOUDA, in order to “give the user a feeling of actually performing the makeup work on the face. This is because a work feeling for the facial image displayed on a display screen differs largely from a work feeling for the actual face”, (GOUDA, see par. [0015]).
Sartori Odizzio in view of GOUDA does not disclose “storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item wherein the texture component is generated based on analyzed color information and is different for each designated item”.  However, FU discloses:
storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item (Fu, see at least par. [0148], “Existing virtual try-on systems generally provide only color results, even though the cosmetic products have different textures, such as, glossy, moisturized, matte, etc. There are some approaches that generate shine effects on the lip, but such approaches typically only apply a pre-defined mask which is unable to adapt to light changes.”); 
wherein the texture component is generated based on analyzed color information and is different for each designated item (FU, see at least par. [0096], The system and method can analyze and make use of different types of information. For example, different types of makeup can be applied to different regions of the face. Most cosmetics are distinguished by the area of the body intended for application. Eye region makeup includes, for example, eyeliner, eyebrow pencils, and eye shadow. Lip region makeup includes, for example, lipstick, lip gloss, lip liner, lip plumper, lip balm, lip conditioner, lip primer, and lip boosters. Global skin appearance makeup includes, for example, concealer, foundation, face powder, blusher, and highlight. The system and method can identify these types of makeup, and can identify characteristics, such as colors and textures.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view of GOUDA, a virtual make-up apparatus comprising: storing a different texture component for each stored cosmetic item of a specific color in association with each stored cosmetic item; wherein the texture component is generated based on analyzed color information and is different for each designated item wherein the texture component is generated based on analyzed color information and is different for each designated item, “as suggested by FU, in order to “provided for the analysis of facial make-up on a digital image of a human face wearing makeup and for removing the makeup from the facial image. The makeup detection problem is addressed by adding locality constraints on discriminative low-rank dictionary learning and a sequential dictionary learning is introduced to perform makeup reversion”, (FU, see par. [0014]).
storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display”.  However, Barnes discloses:
storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display (Barnes, see FIG. 4 and at least par. [0043], “The selection of a specific option group at 101 triggers the population of flywheel display segments 102a, 102b, and 102c through 102ff with the options associated with the selected option group. In one or more embodiments of the invention option group tab 101 is stored as a group of references to the items within the grouping. In this case for instance, option group tab 101 is a set of stored references to the items of lipstick and their corresponding discrete color values. When the user activates option group tab 101 the system obtains the corresponding color values and dynamically populates flywheel display segments 102a through 102ff with the color of items within the group.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view of GOUDA and further in view of FU, a virtual make-up apparatus comprising: “storing cosmetic item information of a plurality of cosmetic items of different colors for use in a virtual makeup displayed on a display”, as suggested by Barnes, in order to “choose to select eye shadow colors instead, the interface would be repopulated with options appropriate to eye shadows, and a new history would be created based on those selections. Navigating back to the lipstick options would repopulate both the interface with options and the previous history”, (Barnes, see par. [0020]).
corresponding to a stored cosmetic item, the texture component for a specific cosmetic item being generated from a texture component stored in association with the specific cosmetic item of a specific color”
corresponding to a stored cosmetic item, the texture component for a specific cosmetic item being generated from a texture component stored in association with the specific cosmetic item of a specific color (Ye, see at least par. [0069], “The pre-defined turnkey makeup texture package includes also makeup features such as eye liner, mascara, and pupil colored contacts”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view of GOUDA and further in view of FU and further in view of Barnes, a virtual make-up apparatus comprising: “corresponding to a stored cosmetic item, the texture component for a specific cosmetic item being generated from a texture component stored in association with the specific cosmetic item of a specific color”, as suggested by Ye, in order to “create, customize, and his or her virtual makeup profile by choosing skin, eye, and hair color. In additional commercial cosmetic products are also linked to the specific selected chosen items by the user, and are provided to the user for preview.”, (Ye, see par. [0005]).
As to claim 2.  Sartori Odizzio in view of GOUDA and further in view of FU, further in view of Barnes and further in view of Ye further discloses wherein the processor that performed by the process further comprises:
setting a pixel region in a predetermined range centered on a pixel indicating a peak position of a predetermined parameter of a predetermined band component of the object portion image as a part of the object portion image, and adding a different texture component to each item by using an output value of an adjustment function of the predetermined parameter different for each item for each predetermined parameter in the pixel region (Sartori Odizzio, see at least par. [0057], “A threshold filter can operate either as a mask or image filter and when applied saturates the brightest pixels (as defined by a threshold value). These pixels above the threshold value are turned full white and may be referred to as bunt pixels. The parameters for the threshold filter include at least the threshold value which can be defined as a single real value, for example, representing an absolute brightness value or a percentage of the total pixels in the image. The threshold value can be set within a range (e.g., [0,1]) in which 0 represents totally burning of all pixels and 1 represents burning of no pixels”).
As to claim 3. Sartori Odizzio in view of GOUDA and further in view of FU, further in view of Barnes and further in view of Ye further discloses wherein the pixel region in the predetermined range is different for each designated item (see at least par. [0074], “Different virtual products will have different alpha blend modes, sizes, and shapes of strokes. For example, lipstick may have a relatively stroke size (i.e., pixel diameter) as compared to blush or powder. Further certain products that are darker such as eyeshadow may have be more transparent (lower alpha) than lighter products such as lipstick because they are generally applied in real life more softly. Table 1 below lists some example alpha blend mode and stroke region size configurations that can be set for different makeup product types.”).
As to claim 5.  Sartori Odizzio in view of GOUDA and further in view of FU, further in view of Barnes and further in view of Ye further discloses further discloses wherein the processor that performed by the process further comprises generating the virtual make-up image by superimposing a layer image in which the texture image  is superimposed on the color image on the object portion image of the virtual make-up of the facial image (see at least par. [0045], “the makeup image generator 228 applies a mask filters (e.g., feather, multiply, texture, etc.) on one or more layers within the drawn mask. In some cases, a base image processing module 232 processes the actual base image to, for example, adjust lighting or clear imperfections. Once the overlaying makeup image is generated, an image compositing module 230 composes the base image along with any overlaid makeup images and outputs a composite image that shows an application of a virtual makeup product to a face in the base image.”).
	As to claims 6 and 7, are rejected for the same rationale of claim 1.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori Odizzio et al. (US 20180075523 A1, hereinafter “Sartori Odizzio”) in view of GOUDA et al. (US 20150248581 A1, hereinafter “GOUDA”), in view of FU et al. (US 2017/0076474 A1, hereinafter “FU”), in view of Barnes et al. (US 20090231356 A1, hereinafter “Barnes”), further in view of Ye et al. (US 20140016823 A1, hereinafter “Ye”) and in view of Kasahara (US 2009/0226086 A1, hereinafter “Kasahara”).
As to claim 4. Sartori Odizzio in view of GOUDA and further in view of FU, further in view of Barnes and further in view of Ye does not discloses “the processor that performed by the process further comprises suppressing a noise component included in a predetermined parameter of a high band component of the object portion image”.  However, Kasahara discloses the processor that performed by the process further comprises suppressing a noise component included in a predetermined parameter of a high band component of the object portion image (Kasahara, see at least par. [0091], “a high quality image suppressing color noise can be obtained. The MTF correction section 1500 can apply smoothing filtering to the color signal in parallel to the high band emphasis filtering to the brightness signal.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sartori Odizzio in view of GOUDA and further in view of FU, further in view of Barnes and further in view of Ye, the virtual make-up apparatus comprising: “wherein the texture control unit suppresses a noise component included in a predetermined parameter of a high band component of the object portion image”, as suggested by Kasahara, in order to “avoid increase of color noise indeed, but disables correction of the magnification chromatic aberration that is generally enabled by independently correcting an aberration per each of RGB for the purpose of coordinate conversion of brightness and color signals other than RGB signals”, (Kasahara, see par. [0008]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KE XIAO/Supervisory Patent Examiner, Art Unit 2612